
	

113 HR 934 RH: To amend the Wild and Scenic Rivers Act related to a segment of the Lower Merced River in California, and for other purposes.
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 47
		113th CONGRESS
		1st Session
		H. R. 934
		[Report No.
		  113–71]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 4, 2013
			Mr. McClintock (for
			 himself, Mr. Costa,
			 Mr. Denham,
			 Mr. Nunes,
			 Mr. Valadao,
			 Mr. McCarthy of California, and
			 Mr. LaMalfa) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		
			May 17, 2013
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend the Wild and Scenic Rivers Act
		  related to a segment of the Lower Merced River in California, and for other
		  purposes.
	
	
		1.Lower Merced river
			(a)Wild and scenic
			 rivers actSection 3(a)(62)(B)(i) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)(62)(B)(i)) is amended—
				(1)by striking
			 the normal maximum the first place that it appears and all that
			 follows through April, 1990. and inserting the following:
			 the boundary of FERC Project No. 2179 as it existed on February 15,
			 2013, consisting of a point approximately 2,480 feet downstream of the
			 confluence with the North Fork of the Merced River, consisting of approximately
			 7.4 miles.; and
				(2)by striking
			 the normal maximum operating pool water surface level of Lake
			 McClure the second place that it appears and inserting the
			 boundary of FERC Project No. 2179 as it existed on February 15, 2013,
			 consisting of a point approximately 2,480 feet downstream of the confluence
			 with the North Fork of the Merced River.
				(b)Exchequer
			 projectSection 3 of Public Law 102–432 is amended by striking
			 Act: and all that follows through the period and inserting
			 Act..
			
	
		May 17, 2013
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
